In a negligence action to recover damages for personal injuries, arising out of an automobile collision claimed to be due to a failure of defendant’s brakes, the defendant appeals from an order of the Supreme Court, Nassau County, dated July 19,1961, which granted plaintiffs’ motion for summary judgment and directed an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, without costs, and motion denied. In our opinion, the record presents issues of fact which should be resolved upon a trial. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.